Case 2:19-cv-20931-MCA-LDW Document 98 Filed 02/02/21 Page 1 of 2 PageID: 1604
                                          Ras J. Baraka
  Newark                                  Mayor




  Department of Law                      Kenyatta Stewart
                                         Corporation Counsel

  920 Broad Street                       Gary S. Lipshutz
  Newark NJ 07102                        First Assistant Corporation Counsel
  973-733-3880                           Direct Dial (973) 733-5945
  Fax 973 733-5394                       lipshutzg@ci.newark.nj.us

                                           February 2, 2021

 Via Electronic filing
 Hon. Leda D. Wettre, U.S.M.J.
 MLK Federal Building and Courthouse
 50 Walnut Street
 Newark, NJ 07102

         Re:         CITY OF NEWARK VS CITY OF NEW YORK ET AL
                     Docket No. 2:19-cv-20931

                                         Status letter

 Dear Judge Wettre:

       On behalf of the Plaintiff City of Newark, I write to provide the Court with an
 update.

        It is true that the City of Newark has not been able to serve discovery demands,
 or respond to the Intervenor’s Complaint or to NYC’s discovery demands. I want to
 explain what has happened, but more importantly, I want to get the matter back on
 track.

        Since November 2000, a series of events have greatly affected my ability to
 attend to this matter.

        First, my daughter was diagnosed with COVID and that meant I was quarantined
 for two weeks (she is fine). City Hall has been intermittently closed (at times for weeks)
 because of COVID outbreaks. And, perhaps most impactful, the City’s network
 malfunctioned in early December and all of my files were inaccessible for entire month
 of December into early January. While I was hopeful that the problem was resolved, as
 access was briefly restored in mid-January, I have since again lost access to the
 network and am now operating off of a USB drive. Unfortunately, I presently have no
 access to my network files.

       In addition, we have had significant staffing issues in the Law Department
 because of the Pandemic, with numerous attorneys coming down with the virus, and I
 have been essentially frantically responding to one emergency after another.

        On top of that, I have recently attended the funerals of several NPD officers (and
 long-time friends) who have died from COVID.
Case 2:19-cv-20931-MCA-LDW Document 98 Filed 02/02/21 Page 2 of 2 PageID: 1605

 CITY OF NEWARK VS CITY OF NEW YORK ET AL
 Docket No. 2:19-cv-20931
 February 2, 2021
 Page - 2 –

        The last few months have truly been some of the most difficult times in my entire
 career.

          I was reluctant to request additional time because I did not know when the City’s
 network was going to be restored and I did not want to make a promise that I could not
 fulfill.

        I am confident, however, that I will be able to devote full attention to this matter
 going forward. My overall litigation responsibilities have significantly diminished just
 recently and the Law Department has just welcomed back Judge Emilia Perez as the
 new Chief of Litigation as of yesterday, February 1, 2021 (Judge Perez was a Municipal
 Court Judge for the City).

        I am therefore respectfully proposing the following:

        -   The City will respond to the Intervenor’s Complaint by February 19, 2021.
        -   The City will serve (joint with Jersey City) discovery demands upon NYC by
            February 19, 2021.
        -   The City will respond to NYC’s discovery demands by March 31, 2021.

        I hope that Your Honor understands this unprecedented situation and affords the
 City the opportunity to bring this case back on track.

        I am also aware the NYC has requested leave to file a motion for judgment on the
 pleadings. If NYC wants to file the motion, we will be happy to respond.

                                           Respectfully,

                                           Kenyatta Stewart
                                           Corporation Counsel

                                           By: /s/ Gary S. Lipshutz
                                                   Gary S. Lipshutz
                                                   First Assistant Corporation Counsel

 /GSL
